Title: To John Adams from Robert Morris, 27 September 1782
From: Morris, Robert
To: Adams, John



3d.
Office of Finance 27th Septem 1782
Sir

I do myself the Pleasure to congratulate you on the Success of your patriotic Labors in Holland. The general Tribute paid to your Abilities on this Occasion will so well dispense with the Addition of my feeble Voice that I shall spare your Delicacy the Pain of expressing my Sentiments.
The enclosed Resolutions and Copies of Letters will convey to you so fully the Views of Congress, and explain so clearly my Conceptions on the Subject, that very little need to be added. If the Application to France should fail of Success, which I cannot permit myself to believe, you will then have a new Opportunity of shewing the Influence you have acquired over the Minds of Men in the Country where you reside, and of exerting it in the Manner most beneficial to our Country.
Before I conclude this Letter I must congratulate your Excellency on the Success of the Loan you have already opened, and which I consider as being by this Time compleated.

With perfect Respect I have the Honor to be Sir Your Excellency’s most obedient & humble Servant
Robt Morris

